 UNITED CONTRACTORS ASSOCIATION, INC.337UnitedContractors Association,Inc.andBuilding andConstructionTrades Councilof Pittsburgh andVicinity,AFL-CIOand Associated Trades andCraftsInternational Construction Union,Party tothe Contract.Case 6-CA-5384January 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn August21, 1972,Administrative Law JudgeWilliam Feldesman issued the attached Decision inthis proceeding.Thereafter,the General Counsel andthe Charging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.CHAIRMAN MILLER, concurring in part and dissentingin part:Iagree with the majority that the 15-cent-per-hourwork levy constitutes uniform and periodic dues andthat its deduction from the pay of employeespursuant to their signed dues-checkoff authorizationcards does not amount to assistance to the Unionwithin the meaning of Section 8(a)(1) and (2) of theAct.Furthermore, while I also agree with the resultreached by my colleagues with respect to the actualpayment of the working contractor's fee by individu-al employer-members of Respondent who employless than two employees, I do so solely on the groundthat such employer-members are not named asparties to this proceeding.My colleagues, for the reasons stated by theAdministrative Law Judge in his Decision, find thatthe fee was legitimate since it represents the amountthe Union could have expected to receive as monthlydues had one of its members worked in place of the201NLRB No. 51employer-contractor and, further, that it could beconsidered in the nature of a service fee to reimbursetheUnion for expenses incurred in explaining toother trade unions "the circumstances of the practiceand attempting to prevent any labor unrest." I do notfind that either of these purposes legitimatizes thedirect payment toa union of moniesby employers,particularly where, as here, the record shows that themoney was used for the Union's general operatingexpenses.Iwould therefore find that the inclusion andmaintenance of the provision in the collective-bar-gaining agreement between the Respondent and theUnion that requires covered employers to pay $8.50per month evidence an unlawful policy or practice inviolation of Section 8(a)(2) and (1) of the Act. Inreaching this conclusion, I am mindful that thepayments, rather than maintenance of such a policy,were attacked in the complaint. Nonetheless, thecontract is in evidence, the payment of the workingcontractor's fee, as the complaint alleges, was madepursuant to it, and the legality of the clause, andpolicy pursuant thereto, has been fully litigated as anissue subsidiary to the specific allegation that thepayments were unlawfully made. Accordingly, Iwould findthat the maintenanceof this contractprovision by Respondent violates Section 8(a)(1) and(2) of the Act, and I wouldissuean appropriate orderrequiring that the Respondent cease giving effect to,maintaining, or enforcing said clause. To this extent,Idissent from the majority's dismissal of thecomplaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM FELDESMAN,Trial Examiner: This case, initiat-ed by the filing of a charge on February 16, 1971, byBuilding and Construction Trades Council of Pittsburghand Vicinity, AFL-CIO, herein called the Council, wastried before me on June 7 and 8, 1972, in Pittsburgh,Pennsylvania,upon a complaint issued on December 28,1971, by the General CounselagainstUnited ContractorsAssociation, Inc., Pittsburgh, Pennsylvania, herein calledthe Respondent, and naming Associated Trades and CraftsInternational Construction Union, herein called the ATC,as Party to the Contract. The Respondent filed an answeron January 10, 1972, and the ATC filed one earlier onJanuary 5, 1972. Thecomplaint alleges that the Respon-dent, since "on or about August 16, 1970, and at all timesthereafter," in violation of Section 8(a)(2) and (1) of theNational LaborRelationsAct, "did contribute to thesupport of and furnishassistanceto the ATC" by twokinds of payments to the ATC "pursuant to the provisionsof the collective-bargaining agreement between Respon-dentand ATC effective from January 1, 1970, toDecember 31, 1971." These payments, the complaintfurther alleges,were "of thesum of$0.15 for each hour 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked by each of the employees covered by" the contractbetween the Respondent and theATC (hereincalled the"hours-worked levy"); and of "the sum of $8.50 for theissuancebyATC ofaworking contractor'scard tomembers of Respondent employing fewer than two personsfor the privilege of the contractor himself working withtools on the job" (herein called the "working contractor'sfee").The Respondent denies having engaged in theseclaimed violations of the Act; and the ATC likewisecontroverts the averments of the complaint that theRespondent unlawfully assisted and supported it. It isundisputed that members of the Respondent,an associa-tion of employers, remitted to the ATC payments such asare generally described above, but, contrary to the positionof the General Counsel and the Council, the Respondentand the ATCinsist that the payments,under the circum-stances in which they were made, were in all respectslawful under the Act, and the Respondent further contendsthat,as its members were neither charged nor made partiesRespondent in this case, and asitmade no direct paymentsto the ATC and is therefore not responsible and cannot beheld liable for the commission of any unfair laborpractices, the complaint must be dismissed. These are thebroad issues that have been presented in this case. Laterthey are elaborated upon and the detailed facts andcircumstances surrounding them are set forth.Upon the entire record,after seeing and hearing thewitnesses and observing their demeanor on the stand, andafter due consideration of the briefs filed by the GeneralCounsel, the Council, the Respondent, and the ATC, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTIfind, as the complaint alleges and the answers admit,that the Respondent, a Pennsylvania corporation with itsprincipal office in Pittsburgh, Pennsylvania,is and at allmaterial times has been an association of employerslocated in the greater Pittsburgh, Pennsylvania, area,engaged in the building and construction industry; that theRespondent negotiates and executes labor agreementscovering wages, hours, and working conditions of employ-ees on a multiemployer basis on behalf of all its members;that during the 12-month period immediately preceding theissuance of the complaint in this case members of theRespondent in the course and conduct of their businessoperations received goods valuedin excessof $50,000directlyfrom points outside the Commonwealth ofPennsylvania, for use at jobsites within said Common-wealth; and that, by reason of the foregoing facts, theRespondent is and all material times has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.H. THE LABORORGANIZATIONS INVOLVEDIfind, as the complaintalleges and the answers admit,that the Council and the ATC are labororganizationswithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESAs indicated abovein the Statement of theCase, theRespondent is accused of having unlawfully assisted andsupported the ATC by two kinds of monetarypayments:the "hours-worked levy," and the "working contractor'sfee," both of which havebeen generallydescribed and willbe more fullyexplained.Theygrewout of the collective-bargaining relationship between theATC and the Respon-dent, each acting on behalf of its membership,but theywere directlymade totheATC by members of theRespondent.No other attack is launched in this case thatcould possiblyaffect the representative status ofthe ATC,which haslong been the recognized bargaining agent ofemployeesof membersof theRespondent,a status whichhas been formalizedby a seriesof collective agreementsbetweenthe ATCand the Respondent(or its predecessor),the first of which wasexecuted in orbefore 1960.Apparentlyindividualmembers of the Respondent havenot signed these contracts;theRespondent has signedthem as their representative.Once partof District 50, ortheUnitedConstructionWorkersaffiliatedwith theUnited Mine Workers, the ATC in 1954 separated fromthatorganizationand in 1957 assumedits present name.The Respondentalso had its genesis in another organiza-tion-an associationof electricalcontractors, which was itspredecessor.In the 1960sittookitscurrent name,broadening eligibility formembershiptoencompasscontractorsengaged in notonly electrical work but alsootheroperations in the building and constructionindustry.For the periodfrom August1970 to June 1971, 39employerswere members of the Respondent; for the yearApril 1, 1971, to April 1, 1972, approximately 40 to 45employerswere members.Mostly "small" contractors, theemployer-members of theRespondent and itspredecessorformed together "as a pool"in order to meet the Board'sdiscretionarydollar-volume jurisdictional standards andthustogain the advantagesof the National LaborRelationsAct.Needless to say, theyalso assumed theobligationsimposed by the Act. The ATC's total member-shipat its highest peak-in the summer months-approxi-mated 200 constructionworkers during the period fromApril 1968 to April 1972. The large bulk of the ATC'smembershipconsistsof constructionworkersemployed bythe Respondent'smembers, although someof the ATC'smemberswork for employersnot associatedwith theRespondent(and some members of the Respondent do notemploy members of the ATC, presumably because theywork bythemselves as individuals or partners, for there is aunion-security provisionin the contractbetween the ATCand the Respondent).Because of the natureof the buildingand constructionindustry,members oftheATC areemployed on various jobs by different employers, some-timesworking for members of the Respondent andsometimes for nonmembers.As thecharge in this case was filedon February 16, 1971,the General Counsel, by reason of the 6-month period oflimitations contained in Section10(b) of the Act, hasconfined his complaintto employer paymentsmade to theATC, pursuant to the "hours-workedlevy" and "workingcontractor's fee,"commencing"on or about August 16,1970." Furthermore, the General Counselconcedes in his UNITED CONTRACTORS ASSOCIATION, INC.brief that "there is no record evidence" that the practicesassailed in this case "have continued subsequent to August1971." Hence, the corridor of time that is involved in theproceeding is quite short, just as the corridorrelating tosubstance that extends across it is rather narrow.The latest collective agreement between the Respondentand the ATC was entered into by them on January 2, 1970.It provided that it was to "remain in full force and effectuntilDecember 31, 1971 . . . and thereafter shall continuein effect from year to year unless changed or terminated asprovided herein." It was still in force as of April 1972 andpresumably will continue in operation until December 31,1972. In this agreement there is an 8-day union-shopclause, an exclusive hiring hall arrangement and a checkoffprovision.The checkoff provision directs that "the Em-ployerwillcheck off monthly dues,assessments andinitiationfees, each as designated by the Treasurer of theUnion as membership dues in the Union on the basis ofand for the term of individually signed voluntary checkoffauthorization cards heretofore or hereafter submitted tothe Employer. The Employer shall promptly remit any andall amounts so deducted to the Treasurer of the Union bythe 25th of each month, for the coming month's dues andfringe benefits shall be remitted by the 20th of the monthfollowing the month when due." It further states that"unless the Employer is otherwise notified, the only UnionMembership dues to be deducted for payment to theUnion from the pay of the employee who has furnished anauthorization shall be the monthly union dues and theassessmentas provided on the attached `Schedule A.' "Monthly duesare $8.50, fixed in this amount by the ATC'sbylaws.The "assessment as provided on the attached'Schedule A' " is the "hours-worked levy" under attack inthis case. "Schedule A" of the contract stipulates, amongother things, that the "Assessment" shall be $.15, "paid onallhours worked to a maximum of 185 hours within acalendar month." It is clear from the record that, pursuantto these provisions, and on presentation of executedemployee checkoff authorization cards, whose content willbe described, members of the Respondent, within the timeinterval involved in this case (August 16, 1970,until notlater than August 1971), remitted monthly to the ATC 15centsper hour worked for them by each employee whosigned such an authorization card as well as the monthlydues of $8.50 of each such employee. The authorizationcard read: "I hereby authorize Associated Trade andCrafts to check-off for payment of dues," and containedblank spaces for the signature and address of the employeeand the date of its execution.'Sometime in April 1971, or possibly some months before,theATC started to utilize a new form of card whichprovided for employee authorization of "check-off forpayment of Initiation, Dues andAssessments."(Emphasissupplied.) By August 1971 different cards specifying theIIn his brief the GeneralCounsel says: "It isconceded that the use ofthe words 'Associated Trades and Crafts'was an honest mistake since theemployer-member of the Associationwas actuallythe one who was going tocheck-off the dues."I find, in accordance with this concession,that by theuse of such language the authorization card was not rendered infirm so as tomake an otherwise permissiblepayment byan employer an unfair laborpractice under Sec. 8(a)(2) and(1) of the Act. Nor wouldI find any merit inthe argument that,since the authorizationin the cardwas not fixed as to339checkoff,among other items, of "assessments," weresubstantiallyin use.Much is made by the General Counseland the Council of the earlieromissionof the word"assessments." Indeed, this is one of the two majorpremises on which they rest their position that theemployer payments made to the ATC of the "hours-worked levy" were unlawful financial assistance andsupport in violation of Section 8(a)(2) and (1) of the Act.The other ground is that,sincesome members of theRespondent did not include the "hours-worked levy" aspart of the employee's grosspay-for the purposes of theFederalincome taxand Social Security laws-and thendeduct the levy fromsuch earnings, their payments of thelevy to the ATC were in any case direct employercontributions repugnant to Section 8(a)(2) and (1) of theAct.The "hours-worked levy" was not always at the rate of15 cents per hour. When first introduced in 1966, to beeffective for the year 1967, it was 5 cents; it was then raisedto 10 cents for the year 1968, and later to 15 cents for theyear 1969 and forensuingyears thereafter. The circum-stances of its introduction are of importance to a resolutionof the issue of the legality of its payment to the ATC. In a1966 addendumagreementbetween the ATC and theRespondent's predecessor appeared the following provi-sion: "Effective March 14, 1966, the hourlyrateof pay foreach employeeclassifiedas Journeyman and covered bythisAgreement shall be increased at the rate of fifteencents ($.15) per hour. On September 1, 1966, an additionalincreaseof fivecents($.05) per hour shall be added to thehourly rate of pay of each Journeyman. Effective January1,1967, there shall be a furtherincreaseof twenty cents($.20) per hour added to each Journeyman's hourly rate ofpay. Apprentices shall receive the established percentage ofsuchincreases."At a meeting of the ATC on October 11,1966, the members voted "to raise money for theoperationalexpenses" of the union by taking "a five centsper hour cut" of the 20centsper hour wageincreasescheduled to go intoeffect"on the first of January 1967,"the "cut" to be applied "towards operational expenses."This was followed by a notice, dated December 29, 1966,which was sent bythe executiveboard of the ATC to theRespondent's predecessor. The noticeread asfollows:We wish toremindyou that effective January 1, 1967,an increaseof twentycents(204) per hour will beadded to each Journeyman's hourly rate of pay.Apprentices shall receive the established percentage ofthe increase.At a regularmeetingof the membership of AssociatedTrades and Crafts,the membersvoted and accepted bya majority vote; that, (54) per hour of the increaseeffective January 1, 1967 shall be forwarded to theUnion.It is also significantthat "Schedule A" of the 1970term,itwas fatally defective,convertingwhat otherwise might be alegitimate employer remittance into an unlawful contribution violative ofSec. 8(aX2) and(1).Both alleged defects are mentioned in passing in theCouncil'sbrief.Possibly the revocability of the authorization is what theCouncil has in mind on the second point,but the absence of a specifiedduration would seem to permit the employee to revoke his authorization atwill at any time and therefore not to interfere with his freedom of action. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract provides for monetary rates of pay and fringebenefits of various kinds, not only the 15-cent-per-hour"assessment" or "hours-worked levy," and ends with thefollowing blanket statement covering all such matters:Thiswage increaseisbinding on all Contractorswhether they pay the minimum rate or higher rate."[Emphasis supplied.]Worthy of note is the Council's concession in its brief inthe course of its arguments that "[t]his is not to say that[the "hours-worked levy"] should not have beenin wages,and the testimonyshowsthat there wasan intentionfor thismoney to be part of wages." [Emphasis supplied.]From exhibits introduced into evidence and oral testimo-ny it appears that for the yearly period March 1, 1969, toFebruary 28, 1970, the ATC receivedin monthly dues andfees the sum of $20,917, and in "assessments" or the"hours-worked levy" the sum of $36,535; and that for theyearly periodMarch 1, 1970, to February 28, 1971, itreceived in monthly dues and fees the sum of $19,857, andin "assessments"or the "hours-worked levy" the sum of$37,219. It is undisputed that the "hours-worked levy," likethe monthlydues,was used by the ATC notfor any specialpurpose, but to defray its general operating expenses, suchas secretarial wages,the business manager's salary, rent,supplies,painting and repairs, and legal fees.It is alsounde;ued that in the process of soliciting employees tobecome members of the ATC and to sign cards authorizingcheckoff and the ATC to represent them in collectivebargaining, the ATC has informed them of the "terms andconditions under Schedule A of the contract"; that the"assessment" or "hours-worked levy" is partof their dues;that"$8.50 is the firm dues and that the assessment can be,by membership vote, raised or lowered at any time thatthey want to."There is established precedent for the proposition that,where a collective agreement provides for the employer'scheckoff of his employees' financial obligations to thecontracting union upon his receipt of signed authorizationsfrom his employees, and he makes payments to the unionof such obligationswithoutsuch authorizations, he tres-passes upon Section 8(a)(2) and (1) of the Act, notwith-standing that the agreement also includes a union-shopclause requiring employees as a condition of employmentto become members of the contracting union.Western AutoAssociate Store,143 NLRB 703, 704-705 (1963);SweaterBee By Banff Ltd.,197 NLRB No. 66 (1972). Here,signedemployee authorization cards were in the hands of theRespondent's members before the "hours-worked levy"was paid over to the ATC. But the General Counsel andthe Council insist that the cards in use during the periodwith which this case is concerned sanctioned the paymentof "dues" and no more. They contend that the "hours-worked levy" was an "assessment"-so labeled-and not"dues," and therefore its payment to the ATC was notauthorized by the employees. They also urge that the $8.50monthly dues were the only "dues" mentioned as such intheATC's constitution or bylaws, and that this isdeterminative of the issue. The Respondent and the ATCcounter, however, with the argument that the "hours-worked levy" was "dues," along with the $8.50 monthlyobligation, and hence was covered by the authorizationcards in question. In supportof theirposition they point toLocal 409, IATSE (RCA Service Co.),140 NLRB 759(1963), in whichthe Board held that a monthly "percentagelevy," referred to byparties in that case as an "assessment"or "working assessment,"was, in additionto quarterly"dues" of $6.75, "periodicdues" within the meaning of theAct, and thatthe RespondentUnion's threat to the jobtenure of an employee for his failure topay the "percent-age levy"was consequently lawful and not violative of theAct.Iam satisfied and conclude that,if indeed the"hours-workedlevy"in the case at bar was substantially the sameas the"percentagelevy" inLocal 409, IATSE,and henceconstituted "periodic dues"within the meaningof the Act,itspayment to the ATC by employers was authorized bythe cardinuse designating the checkoff of "dues."Reinforcementfor thisconclusion is found in the languageof the 1970agreement stating that"the only UnionMembership dues to be deducted for payment to theUnion from the pay ofthe employee who has furnished anauthorizationshall be the monthly union dues and theassessmentasprovidedon the attached'ScheduleA' "-the latterbeing the"hours-worked levy"-and inthe evidence that the employees,upon being solicited formembership in the ATC and tosign checkoff cards, wereplainly informedof "ScheduleA" of thecontract and thatthe levywas part of their"dues."If, in construing thewordingof a checkoff authorizationcard,extraneoussupporting circumstances must firstbe found to justifygiving it the same meaning read into like language in thestatute,here,becauseof these additional and compellingfacts, there is ample warrantfor employingthat process ofinterpretation.The levy inLocal 409, IATTEwas a percentage"of [theUnion's]members gross earnings." 140 NLRB at 762. Asalready intimated,the issue was whether it was "dues" or..an assessment." 140 NLRB at 763.Itwas determinedthere that " 'periodicdues'uniformly levied for thepurposeofmeeting the general and current financialobligations of a union,do not becomeassessments merelybecause themembership,officers,and attorneyrefer tothem as 'assessments'or 'working assessments.' . . . Sayingso [does]not make an'assessment"dues,'nor, conversely,shouldsaying so make'periodic dues' an 'assessment.'[Footnoteomitted.]Periodicity, regularity,uniformity, andgeneralityof use of financial obligationsimposed uponmembers ofa unionshould,generally,be determinative ofthe question as to whether amoney levy is 'periodic dues.'... [S]uchgeneralization doesnot hold wherethere isclear evidencethat the membershipintended the imposi-tionof such levynottobe dues and tobe an assessment."140 NLRB at 764.Emphasizing there that the "percentagelevy" was regular, periodic,uniform;went"into the sameaccount and[was] expendedfor thesame generalpurposesas the$6.75" quarterlydues;furnished"the principalincome enablingthe Unionto function";was not intended"to be used fora specificpurpose, such as a 'defense fundassessment' ";and there was noevidence that themembership "expressly" did notconsider itto be dues, theBoard heldthe "percentagelevy" to be "periodic dues andnot an "assessment." 140 NLRB at 764-765. Merely to UNITED CONTRACTORS ASSOCIATION, INC.341recite these facts is to demonstrate the striking similarity onall essential points between the "percentagelevy"in thatcase and the "hours-worked levy" in the instant proceed-ing. Based on that case,I am convinced and find that, here,the "hours-worked levy" was "periodic dues" within themeaning ofthe Act andthereforecomprehended by theword "dues" in the disputed authorization card. Cf.N.L.R.B. v. Food Fair Stores, Inc.,307 F.2d 3 (C.A. 3,1962);Local 959, IBT (RCA Service Co.),167 NLRB 1042,1044-45 (1967). "It is clear that the term `periodic dues' inthe usual and ordinarysense meansthe regular paymentsimposed for the benefits to be derived from membership tobe made at fixed intervals for the maintenance of theorganization.An assessment,on the other hand,is a chargelevied on each member in the nature of a tax or some otherburden for a special purpose, not having the character ofbeing susceptible of anticipation as a regularly recurringobligation as in the case of `periodic dues.'" N.L.R.B. v.Food Fair Stores, Inc., supraat 11. The "hours-workedlevy" under the tests established by Board and Court wasand is "dues." Consequently, its payment was at all timesauthorized by the employees who signed checkoff cards,and no unfair labor practice was committed because suchpayment was not properly sanctioned by such cards.As earlier indicated, however, this is not yet the end ofthematter of the "hours-worked levy." The GeneralCounsel and the Council have a second string to their bow.They press their argument that payment of the levy was inany event at war with Section 8(a)(2) and (1) of the Act,because,as the facts of this case do indeed show,certainmembers of the Respondent who remitted such payment tothe ATC didnot first include it in the gross earnings of theemployees and then deduct it. Compliance or noncompli-ance with other Federal laws is immaterial to the questionwhether there was in fact a violation of the National LaborRelationsAct. Thecontrolling consideration in this case iswhether remittance of the levy was actually a directemployer financial contribution to the ATC, the employeesbeing either not obligated to pay at all, or, if obligated,completely relieved of such responsibility by paymentsmade out of the employer's substance and not their own.But the history of the levy shows that it began as part ofa wage increase and even today is reflected as such in theexisting collective agreement between the Respondent andthe ATC. Also, employees are notified of the contract andthat the levy is part of their "dues." It has been found,moreover, that employer payment of the levy was author-ized by the employees before it was remitted to the ATC.And even the Councilconcedesthat the levywas intendedto be part of wages. This concession by the Council-andby the General Counsel-is also implicit in and evenbroadened by their contention that, on acceptance ofeither or both of theirargumentsthat employer payment ofthe levy wasillegal,the appropriate remedy should be"disgorgement," or reimbursement of the employees forpast payments of the levy (within the "10(b) period"),2 asthere could be no reimbursement unless the money paidwas in truth the employees' and not the employer's.Iam persuaded that the facts of this case do notdemonstrate realistically that the "hours-worked levy" waseither not an employee(member)financial obligation tothe ATC, or, if such an obligation, paid by the employerout of his substance rather than that of the employees. Onthe contrary, it appears that the levy was a financialresponsibility undertaken by employees in their relation-ship to the ATC as members, and that its payment by theiremployerswas authorized by them and designed todischarge their obligation to the ATC as an offset againsttheirwages. To say the least, the General Counsel hasfailed to sustain his burden of establishing by a preponder-ance of the evidence that payment of the levy to the ATCwas a direct monetary contribution by employers incontravention of Section 8(a)(2) and (1) of the Act. I findthat payment to the ATC of the "hours-worked levy" wasnot at odds with Section 8(a)(2) and (1) of the Act.(Resolution of the issue of the Respondent's responsibilityfor payments of the levy made by its employer members istherefore pretermitted.)Turning next to the matter of payments to the ATC ofthe "working contractor's fee," the 1970 contract providesas follows:Any contractor employingless thantwo (2) personsmust secure and maintaina Working Contractor's Cardat a cost of $8.50 per month. In addition to the rights,duties and privileges set forth in the currently effectiveagreement,the holder of any such card shall bepermitted to use the tools of the trade and work on anyjob, in an emergency or as otherwise permitted by theUnion.During the time interval relevant to this case such cardswere obtained from the ATC and such fees were paid to it,pursuant to this contractual provision, by six and possiblya few more employers (or their principals) who weremembers of the Respondent. These payments are also saidto have been unlawful contributions to the ATC violativeof Section 8(a)(2) and (1) of the Act. The General Counseltook pains to emphasize at the hearing and to mentionagain in hisbrief thatthe cards were received andpayments were made by the contractors without theirsignedauthorizations-permitting themselves to remit suchpayments to the A TC.The significance of these repeatedremarks completely escapes me. Although there is littledoubt that on the other side of the looking glass suchcomment would be viewed as pregnant with meaning andseriously and exhaustively discussed and considered byAlice's tea party companions-the Mad Hatter, the Queenof Hearts and the Dormouse-on this side, where most ofus spend most of our time,it is utterly senseless.When the ATC split off from District 50, contractorswere allowed to be inactive members ofthe ATC andpresumably required to pay dues. At some time thereafterthis practice was halted and contractors were denied anykind of ATC membership, a condition which continuedand exists today. But the "working contractor's fee" wasfixed in the 1970 contract in an amount the ATC couldhave expected to collect as monthly dues from any one of2Contraryto the express position of the General Counsel taken in hisrepresentative of the employees unless anduntil the ATCis certified as suchbrief, the Councilalso seeks as a remedy a direction that the Respondentby the Boardcease and desist from recognizingtheATCas the collective-bargaining 342DECISIONS OF NATIONALLABOR RELATIONS BOARDitsmembers,had that member been employed on the jobto increase the contractor'swork force to two and take theplace of the contractor himself working with tools of thetrade.Furthermore, the ATC regards the payment ashaving been for contractors a "service fee"-on which itclaims it lost money-for there were occasions when arepresentative of another union would question or opposethe employer's handling of the tools of the trade and, uponthe employer's request,an agent of the ATC would expendtime,energy,and funds traveling to the job, explaining totheobjector the circumstances of the practice andattempting to prevent any labor unrest.From these facts I conclude and find,especiallyconsidering the carefully defined and very limited situationinwhich the device was used,that the"working contrac-tor's fee" was no more than a practical and reasonableformulabalancing and adjusting the legitimate anddivergent interests of the parties,the employees throughtheir collective-bargaining representative and the employ-ers through theirs,and hardlya sinister contrivance ofemployer support or favoritism, and that its payment to theATC was forthese reasons not an illegal employermonetary contribution prohibited by Section 8(a)(2) and(1) of the Act. In any case,the General Counsel has oncemore failed to carry his burden of establishing by apreponderance of the evidence that these were employerpaymentsto the ATCwhich infringed upon such provi-sionsof theAct. (Againitbecomes unnecessary toconsider whether the Respondent can be held responsibleforpayments made by its employer members-in thisinstance,it should be noted,by a small proportion of them,3 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Secalbeit under a contract,which is not,however,attacked inany respect in the complaint as an unfair labor practice initself.)In view of the above findings and conclusions, it isevident that the complaint must be dismissed.Upon the foregoing findings of fact and the entirerecord,Imake the following:CONCLUSIONS OF LAW1.The Respondent, United Contractors Association,Inc., is and at all material times has been anemployerengaged in commerce within the meaningof Section 2(6)and (7) of the Act.2.The Council,Buildingand Construction TradesCouncilof Pittsburghand Vicinity, AFL-CIO; and theATC, Associated Trades and Crafts International Con-structionUnion,are and at all material times have beenlabor organizations within the meaningof Section 2(5) ofthe Act.3.Ithasnot been established that,as alleged in thecomplaint,theRespondent engaged in unfair laborpracticesproscribed by Section8(aX2) and(1) of the Act.4.Thecomplaint should be dismissed.Upon the foregoingfindingsof fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended: 3ORDERThe complaint herein is dismissed in its entirety.102 48of the Rules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.